Appeal by the defendant from a judgment of the Supreme Court, Queens County (Farlo, J.), rendered March 27, 1987, convicting him of burglary in the second degree and criminal mischief in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We find unpersuasive the defendant’s contention that he was denied a fair trial by the prosecutor’s remarks on summation. While some of those remarks would have been better left unsaid (see generally, People v Robinson, 123 AD2d 796), they were not so prejudicial as to warrant reversal, especially when considered in conjunction with the trial court’s curative instructions and the overwhelming proof of the defendant’s guilt (see, e.g., People v Oliver, 139 AD2d 536; People v Forgiohe, 134 AD2d 514).
We perceive no basis for disturbing the sentence imposed upon the defendant, as the record demonstrates that the court properly considered the relevant factors in rendering its sentencing determination, and the challenged sentence is neither unduly harsh nor excessive (see, e.g., People v Pedraza, 66 NY2d 626; People v Farrar, 52 NY2d 302; People v Suitte, 90 AD2d 80). Brown, J. P., Lawrence, Fiber and Sullivan, JJ., concur.